DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2021 was filed after the mailing date of the Non-Final on 12/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Claims 2 and 8 have been deleted. The following claims 1, 3-7, and 9-15 have been examined and are pending.
Acknowledgement to applicant's amendment to claim 1 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to claim 1 is hereby withdrawn.
Response to Arguments
Applicant's amendments and arguments see pages 10-12, filed 02/16/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claim 16 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition 
Examiner’s Comments
The claims 1, 3-7, and 9-15 are now in condition for allowance.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via e-mail from Mr. Dorian Cartwright (Reg. No. 53,853) on 03/05/2021. The application has been amended as follows:
Please replace claim 9 with:
9.    (Currently Amended) The method of claim 1 further comprises:
intercepting, by the executing tier of the network security system, network traffic from/to the one or more IoT devices of the private network;
determining, by the executing tier of the network security system, when the network traffic from/to the one or more IoT devices is in compliance with the security policies; 
allowing, by the executing tier of the network security system, the network traffic when the network traffic is in compliance with the security policies; and
when the network traffic is not in compliance with the security policies.
Allowable Subject Matter
Claims 1, 3-7, and 9-15 are allowed.
This communication warrants No reason for allowance is needed, as the record is clear in light of the approved submission of Electronic Terminal Disclaimers, Applicant's arguments on 02/16/2021, and amendments filed on 02/16/2021, respectively. See MPEP 1302.14(1).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Wilmunder (20200154448 A1) teaches a system, apparatus, and method for intelligent selection of a communication channel. One embodiment of an IoT device comprises: a first set of one or more communication interfaces having first power consumption characteristics; a second set of 
 Bugenhagen et al (20160337206 A1) teaches novel tools and techniques provide for implementing network configuration, and, in particular embodiments, to methods, systems, apparatus, and computer software for implementing customer control point or customer portal for enabling customer-based virtualized platform and network configuration. In some embodiments, a network node might receive, via a user portal (e.g., an app-based or web-based customer portal), a request from a user to change a network configuration of a network. In response to receiving the request, the network node might determine one or more network configuration changes to make to effect the request to change the network configuration of the network, and might reconfigure the network by effecting the determined one or more network configuration changes. In some cases, the user portal might be represented by a graphical user interface that allows the user to manipulate or interact with icons of 
Fainberg et al (20200296139 A1) teaches systems, methods, and related technologies for access control management are described. The access control management may be customized for an entity and be configured on an enforcement point closest to the entity. In certain aspects, an entity communicatively coupled to a network is selected and one or more characteristics of the entity determined. An access policy may be selected based on the one or more characteristics of the entity and one or more enforcement points closest to the entity determined. One or more access rules to be assigned to the one or more enforcement points based on the access policy may be determined and the one or more access rules assigned to or configured on the one or more enforcement points closest to the entity [0009-0022, 0031, 0035, 0041, 0044, 0075-0078, and 0090-0095].
Seed et al (20140359131 A1) teaches a variety of devices, methods, and systems for load balancing in the internet of things. Devices and other entities can be grouped together in a load balancing group and traffic for such devices balanced according to load balancing criteria. Groups may be discovered, created, manipulated, and deleted by various entities [0047-0057, 0059-0062, 0077-0080, 0081, and 0100-0106].
Ghosh et al (20170195136 A1) teaches a method for managing communication in a plurality of Internet of Things (IoT) networks includes 
Burns et al (20150249672 A1) teaches a disclosure relates to using a control service to control external access to APIs of IoT devices on a private network. An external application can request access to an API, and in response, the control service can monitor broadcasts from the IoT devices indicating what APIs they have available. If a match exists, the control service can request user authorization to allow the requested access. The user can grant or deny the requested access, and place limitations on the authorized access. The control service uses this information to open a connection between the requesting application and 
Liu et al (20170195318 A1) teaches a system, apparatus, and method are described for a secure IoT wireless network configuration. For example, one embodiment of an Internet of Things (IoT) hub comprises: a local wireless communication interface to establish local wireless connections with one or more IoT devices and/or IoT extender hubs; a network router to establish network connections over the Internet on behalf of the IoT devices and/or IoT extender hubs; an authentication module pre-configured with a passphrase and a hidden service set identifier (SSID), the authentication module to receive a connection requests from the IoT devices and/or an IoT extender hubs and to grant the connection requests when the IoT devices and/or IoT extender hubs use the pre-configured passphrase and hidden SSID; and a firewall of the IoT hub to block all outgoing and incoming connection requests other than those directed to designated servers of an IoT service with known host names [0058-0062, 0073-0077, and 0083-0085].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497